DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 06/21/2022 has been entered and fully considered. Claims 9-20 remain pending in the application, where independent claim 9 has been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112 claim interpretation and rejections of the pending claims as set forth in the non-final office action mailed on 3/23/2022. The above rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Rejections - 35 USC § 112 

5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 17, which reads “…within an arc-shaped region of the zero-position ,…”, the underlined clauses appear to present an indefiniteness issue as claim 9 presents 2N zero position gratings and it is not clear to which of those gratings the limitation pertains to.

Claim Rejections - 35 USC § 102/103

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8- Claims 9-13, 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi et al. (WO 2011152076).

As to claim 9, Yamaguchi teaches a feedback system, applied to a rotary body (Abstract and Figs. 1-12), the feedback system comprising: a grating disc (110), fixedly disposed on the rotary body (Figs. 1-2); wherein a center of the grating disc is coaxially arranged with a rotating shaft of the rotary body are coaxially disposed (Ax of 101 and 110); the grating disc comprises a main grating and a number of 2N zero-position gratings disposed adjacent to the main grating, N being a positive integer; wherein the main grating is disposed on a different radial position than the 2N zero position gratings, and wherein (main grating TC, and gratings TA and TB); the 2N zero-position gratings are distributed at uniform angular intervals with respect to a center of the grating disc (¶ 46-50 for ex.; TA/TB are two gratings and more can be used, where N=1); 
a number of 2N Encoders (130A-B; ), distributed at uniform angular intervals with respect to the center of the grating disc,  N being the above positive integer (N=1); wherein the 2N encoders are each configured to obtain a position of the respective zero-position grating thus identifying a respective zero position and  to obtain a respective positional change of the main grating to identify a respective rotational angle of the grating disc (¶ 66-75 for ex.); and 
a processor (140/141), configured for obtaining the respective  zero positions fed back by each of the respective encoder to achieve positioning of encoder and obtaining the rotational angles fed back by all of the 2N encoders to calculate an average rotational angle to determine an actual rotational angle of the grating disc (¶ 37, 47-48, 123-132, 137-141, 143 for ex.).  

As to amended claim 10, Yamaguchi teaches the feedback system according to claim 9, wherein a zero-position window group is disposed on a photoelectric receiving end of each of the encoders; the zero-position window group comprises transparent windows and opaque windows; the transparent windows and the opaque windows are alternately disposed; and positions of the opaque windows correspond to scale lines of the zero-position gratings (Fig. 2 for ex.; detection unit 130A-B with their central windows, i.e. transparent windows, and their edges, construed as the opaque windows since they block light from reaching the detecting surfaces. Also, across any diameter or width of each unit, the windows are alternated in a opaque-transparent-opaque fashion, with the opaque windows being eventually aligned, i.e. matched, with the gratings scale lines when the disc rotates).  

As to amended claim 11, Yamaguchi teaches the feedback system according to claim 9, wherein the 2N zero-position gratings are partially or all different (Figs. 3; TA/TC are different), and each of the encoders is paired with a respective zero-position grating (Fig. 1; each of the encoders 130 is positioned to be aligned with one of the TA/TB gratings).  

As to amended claim 12, Yamaguchi teaches the feedback system according to claim 9.
Yamaguchi does not teach expressly wherein the feedback system 19further comprises a signal processing circuit; wherein the signal processing circuit comprises a filtering module, a sampling module, an operation module, and a signal output module; wherein the filtering module, the sampling module, the operation module, and the signal output module are sequentially disposed; wherein the filtering module is connected with the encoders, and the processor is connected with the signal output module.  
However, one with ordinary skill in the art would find it obvious in the signal processing stage to use the filtering/sampling/operation and signal output modules in order to process the signals measured by the encoders from the gratings and to enhance the SNR thereof before outputting the signals for further use (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Yamaguchi according to general signal processing considerations so that the feedback system 19further comprises a signal processing circuit; wherein the signal processing circuit comprises a filtering module, a sampling module, an operation module, and a signal output module; wherein the filtering module, the sampling module, the operation module, and the signal output module are sequentially disposed; wherein the filtering module is connected with the encoders, and the processor is connected with the signal output module, with the advantage of effectively optimizing the measured signals SNR.

As to amended claim 13, Yamaguchi teaches the feedback system according to claim 9.
Moreover, Yamaguchi teaches a center of the rotating shaft of the galvanometer motor and the center of the grating disc are coaxially disposed (Fig. 2). 
Yamaguchi does not teach expressly wherein the rotary body is a rotating shaft of a galvanometer motor.
However, one with ordinary skill in the art would find it obvious in encoders field of endeavor using rotating stage to use the species of a galvanometer motor driven rotating shaft since the genus of electric motors used for disc rotations is limited (See MPEP 2143 Sect. I. B-D and MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Yamaguchi according to general signal processing considerations so that the rotary body is a rotating shaft of a galvanometer motor, with the advantage of effectively optimizing the measured signals SNR.

As to amended claim 19, Yamaguchi teaches the feedback system according to claim 9.
Moreover, Yamaguchi teaches wherein each of the zero-position gratings comprises first zero-position gratings and second zero-position gratings, and the first zero-position gratings and the second zero-position gratings are disposed on different radial positions (Figs. 2-6).  

Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 14-18 and 20 are rejected as obvious over Yamaguchi in view of Yang.

As to amended claims 14-18, Yamaguchi teaches the feedback system according to claim 9.
Yamaguchi does not teach expressly wherein the main grating comprises a plurality of scale lines, and wherein the plurality of scale lines have an equal width and are arranged at equal intervals within an annular region or an arc-shaped region of the main grating; (Claim 15) wherein each of the zero-position gratings comprises a plurality of scale lines, and wherein the plurality of the scale lines are arranged at unequal intervals in an arc-shaped region of the zero-position grating; (Claim 16) wherein not all of the scale lines of each of the zero-position grating have equal widths; (Claim 17) wherein each of the zero-position gratings comprises a plurality of scale lines, wherein the plurality scale lines are arranged within an arc-shaped region of the zero-position grating, and not all of the scale lines have equal widths; (Claim 18) wherein the 2N zero-position gratings are all identical; or some or all of the zero-position gratings are different from each other.  
However, as explained here above, Yang teaches wherein each of the main gratings comprises a plurality of scale lines, and the plurality of the scale lines have an equal width and are arranged at equal intervals within an annular region of each of the main gratings/an arc-shaped region of each of the main gratings (Fig. 2 and ¶ 18-19; 110 uniformly distributed circumferentially); wherein each of the zero-position gratings comprises a plurality of scale lines, and the plurality of the scale lines are arranged at unequal intervals in an arc-shaped region of each of the zero-position gratings and  wherein not all of widths of the scale lines are equal; wherein each of the zero-position gratings comprises a plurality of scale lines, the plurality of the scale lines are arranged within an arc-shaped region of each of the zero-position gratings, and not all of widths of the scale lines are equal; wherein all of the zero-position gratings are all the same; or, some or all of the zero-position gratings are different from each other (Fig. 2; lines 140 ununiformly disposed circumferentially).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Yamaguchi according to Yang’s suggestions so that each of the main gratings comprises a plurality of scale lines, and the plurality of the scale lines have an equal width and are arranged at equal intervals within an annular region of each of the main gratings/an arc-shaped region of each of the main gratings; wherein each of the zero-position gratings comprises a plurality of scale lines, and wherein the plurality of the scale lines are arranged at unequal intervals in an arc-shaped region of the zero-position grating; wherein not all of the scale lines of each of the zero-position grating have equal widths; wherein each of the zero-position gratings comprises a plurality of scale lines, wherein the plurality scale lines are arranged within an arc-shaped region of the zero-position grating, and not all of the scale lines have equal widths; wherein the 2N zero-position gratings are all identical; or some or all of the zero-position gratings are different from each other, with the advantage taught by Yang of effectively reducing error measurement at a lower cost compared to the use of absolute encoders (¶ 3-4).

As to amended claim 20, the combination of Yamaguchi and Yang teaches the feedback system according to claim 18.
Moreover, Yamaguchi teaches wherein each of the 20zero-position gratings comprises first zero-position gratings and second zero-position gratings, and the first zero-position gratings and the second zero-position gratings are disposed on different radial position (Figs. 2-6).  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886